Title: VII. The Proclamation by the President, 24 January 1791
From: Washington, George
To: 


By the President of the U. S. of America.     a Proclamation.
Whereas the General assembly of the state of Maryland by an act passed on the 23d. day of December in the year 1788. intituled ‘An act to cede to Congress a district of 10 miles square in this state for the seat of the government of the U. S.’ did enact that the representatives of the said state in the house of representatives of the Congress of the U. S. appointed to assemble at New York on the 1st. Wednesday of March then next ensuing, should be, and they were thereby authorized and required on the behalf of the said state to cede to the Congress of the U. S. any district in the said state not exceeding ten miles square which the Congress might fix upon and accept for the seat of government of the U. S.
And the General assembly of the commonwealth of Virginia by an act passed on the 3d. day of December 1789. and intituled ‘An Act for the cession of ten miles square, or any lesser quantity of territory within this state, to the U. S. in Congress assembled, for the permanent seat of the General government’ did enact that a tract of country not exceeding ten miles square, or any lesser quantity, to be located within the limits of the said state and in any part thereof as Congress might by law direct, should be, and the same was thereby for ever ceded and relinquished to the Congress and government of the U. S. in full and absolute right, and exclusive jurisdiction as well of soil, as of persons residing or to reside thereon, pursuant to the tenor and effect of the 8th. section of the first article of the constitution of government of the U. S.
And the Congress of the U. S. by their act passed the 16th. day of July 1790. and intituled ‘an act for establishing the temporary and permanent seat of the government of the U. S.’ authorised the President of the U. S. to appoint three commissioners to survey, under his direction, and by proper metes and bounds to limit a district of territory, not exceeding ten miles square, on the river Potomac, at some place between the mouths of the Eastern branch, and Connogocheque, which district so to be located and limited, was accepted by the said act of Congress as the district for the permanent seat of the government of the U. S.
Now therefore, in pursuance of the powers to me confided, and after duly examining and weighing the advantages and disadvantages of the several situations within the limits aforesaid, I do hereby declare and make known that the location of one part of  the said district of ten miles square shall be found by running four lines of experiment in the following manner, that is to say, running from the Courthouse of Alexandria in Virginia due South West half a mile, and thence a due South East course till it shall strike Hunting creek to fix the Beginning of the said four lines of experiment:
Then beginning the first of the said four lines of experiment at the point on Hunting creek where the said South East course shall have struck the same, and running the said first line due North West ten miles: thence the second line into Maryland due North East ten miles: thence the third line due South East ten miles: and thence the fourth line due South West ten miles to the beginning on Hunting creek.
And the said four lines of experiment being so run, I do hereby declare and make known that all that part within the said four lines of experiment which shall be within the state of Maryland and above the Eastern branch, and all that part within the same four lines of experiment which shall be within the commonwealth of Virginia, and above a line to be run from the point of land forming the upper cape of the mouth of Eastern branch due South West, and no more, is now fixed upon, and directed to be surveyed, defined, limited and located for a part of the said district accepted by the said act of Congress for the permanent seat of the government of the U. S. (Hereby expressly reserving the direction of the survey and location of the remaining part of the said district to be made hereafter contiguous to such part or parts of the present location as is, or shall be agreeable to law.)
And I do accordingly direct the said Commissioners, appointed agreeably to the tenor of the said act to proceed forthwith to run the said lines of experiment, and the same being run, to survey, and by proper metes and bounds to define and limit the part within the same which is herein before directed for immediate location and acceptance, and thereof to make due report to me under their hands and seals.
In testimony whereof I have caused the seal of the U. S. to be affixed to these presents, and signed the same with my hand. Done at the city of Philadelphia the 24th. day of January in the year of our lord 1791. and of the independance of the United States the fifteenth.
By the President
Th: Jefferson

George Washington

 